Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 24, 26-28, 30-33, 37-40, 42-46, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elklund (US 6,392,575).
With regard to claims 24, 37, 44 Eklund discloses a circuit that comprises an array of analog to digital converters (ADC)  (13), a sampling order selector (15) that is coupled to a plurality of sample pulse generators (11) and the analog to digital converters (13), the ADCs are configured to sample the analog input signal to digital data based on the sampling pulses; a single clock generator (23) configured to delay (35 Fig. 6) matched each ADC in parallel and each sampling pulse in parallel and to the sampling order (see (Figure 6); with regard to claim 26, 38, 45-46 the sampling order selector (see 27 Fig. 6) and the sampling order of the selected ADC output the digital signal (see 29 Fig. 6) . 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 29, 34-36, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elklund (US 6,392,575) in view of Munz et al. (US 4756025).
Elklund discloses essential features of the claimed invention except:

With regard to claims 29 and 41 of selecting sampling on-the-fly. It is well known in the art that computer can be programmed to convert analog data randomly or on-the-fly based on the particular requirement of the environment the converter is to be used.
With regard to claims 34 the ADCs are configured to sample and convert the analog data into digital data consecutively and output to the digital data output bus the digital data and corresponding indexes of the ADCs and to claims 35-36 the sampling order selector is configured to select one or more of the ADCs as redundant, and to change the selected one or more redundant ADCs for each ADC array conversion cycle. It is well known in the art that any artisan having working knowledge in the art would have known that sample order can be made consecutively or randomly or pseud randomly based ion particular criteria and/or systems requirements and the non-selected samples will be idle or redundant. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bales (US 2021/0281271), Xu (US 11,115,049), Bjork (US 2018/0138919, Sunblad (US 2015/0381195) disclose sampling and interleaving multiple analog to digital converters. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845